Citation Nr: 1325904	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for right knee laceration with decreased sensation, currently rated noncompensable.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied an increased rating for residuals of right knee laceration, currently rated noncompensable.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's right knee disability is rated noncompensable.  She was afforded an August 2009 VA-authorized examination, on which the findings were essentially normal.  She indicated in her September 2011 substantive appeal (VA Form 9) that her disability had worsened since the August 2009 examination.  She indicated in her September 2010 notice of disagreement that the August 2009 examination had been on "a good day."

While the Board appreciates the efforts of the RO and the VA-authorized examiner, a remand is warranted to ensure that there are current findings and also that the Veteran is afforded an opportunity for an examination at a time when her symptoms may be worse.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination as to the severity of her service-connected right knee laceration with decreased sensation.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should conduct the examination in accordance with the relevant examination worksheet or disability benefits questionnaire.

2.  Then, review the additional evidence and readjudicate the claim.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


